DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 03 November 2020 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 November 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical components located within an electrical distribution equipment cabinet” found in at least claim 1, “a Near Field Communication (NFC) tag” found in at least claim 8, “NFC tag is mounted to the viewing panel” found in at least claim 9, “an infrared camera” found in at least claim 18, “an ultraviolet camera” found in at least claim 19, and “altering a portion of the blanking panel” and “a viewing pane” both found in at least claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “4,” “9,” “10,” “11,” “13,” “14,” and “17”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Re. claim 17: in line 3, “an electrical distribution equipment cabinet” should be changed to - -the electrical distribution equipment cabinet- - because this limitation is previously found in claim 1. In lines 4-5, “an opening of the electrical distribution equipment cabinet” should be changed to - -the opening of the electrical distribution equipment cabinet- - because this limitation is previously found in claim 1. In lines 7-8, the limitations “wherein the viewing window assembly has a viewing panel and a retaining mechanism” should be removed because these limitations are previously found in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pereira et al. (US 6,616,005 B1)

Re. claim 1: Pereira discloses a viewing window assembly, comprising:
a viewing panel (26b, 26c) adapted to permit the monitoring of electrical components (42) located within an electrical distribution equipment cabinet (36); and, (see fig. 1, 2; col. 2 ln. 65 – col. 3 ln. 53)
a retaining mechanism (34a-c) adapted to mount the viewing panel to an opening (14) of the electrical distribution equipment cabinet, the opening adapted for a removable blanking panel (26a-c, 30a). (see fig. 1, 2; col. 2 ln. 65 – col. 3 ln. 53)

Re. claim 2: Pereira discloses wherein the viewing panel (26b-c) is transparent (through openings 28a-b, 29) to infrared radiation. (see fig. 1, 2, 8-12; col. 3 ln. 53 – col. 4 ln. 50)

Re. claim 3: Pereira discloses wherein the viewing panel (26b-c) is transparent (through openings 28a-b, 29) to ultraviolet radiation. (see fig. 1, 2, 8-12; col. 3 ln. 53 – col. 4 ln. 50)

Re. claim 4: Pereira discloses wherein the viewing panel (26b-c) is transparent (through openings 28a-b, 29) to visible light. (see fig. 1, 2, 8-12; col. 3 ln. 53 – col. 4 ln. 50)

Re. claim 5: Pereira discloses wherein the retaining mechanism (34a-c) comprises a tool-less mounting mechanism (snap fit). (see fig. 1, 2; col. 4 ln. 51 – col. 5 ln. 61)

Re. claim 6: Pereira discloses wherein the viewing window assembly (26a) has the same dimensions as the removable blanking panel (26b-c). (see fig. 1, 2; col. 4 ln. 51 – col. 5 ln. 61)

Re. claim 7: Pereira discloses wherein the retaining mechanism for the viewing window assembly (34a) is based on a retaining mechanism for the removable blanking panel (34b-c). (see fig. 1, 2; col. 4 ln. 51 – col. 5 ln. 61)

Re. claim 17: Pereira discloses a method of using the viewing window comprising:
removing a blanking panel (26a) from the electrical distribution equipment cabinet (36), wherein the blanking panel is adapted to cover an opening (14) of the electrical distribution equipment cabinet; (see fig. 1, 2; col. 4 ln. 51 – col. 5 ln. 61)
mounting the viewing window assembly to the opening of the electrical distribution equipment cabinet, wherein the viewing window assembly has a viewing panel (26b-c) and a retaining mechanism (34b-c), the retaining mechanism mounting the viewing panel to the opening of the electrical distribution equipment cabinet; and, (see fig. 1, 2; col. 2 ln. 65 – col. 3 ln. 53)
monitoring (a user can monitor the components visually because of the openings 28a-b, 29) the electrical components located within the electrical distribution equipment cabinet, wherein the viewing panel permits the transmission of radiation emitted from the electrical components (all types of radiation are permitted to be emitted because of the openings). (see fig. 1, 2, 8-12; col. 3 ln. 53 – col. 4 ln. 50)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira as applied to claims 1 and 17 above, and further in view of Walsh et al. (US 2014/0170971 A1).

Re. claims 8-10 and 23: Pereira fails to disclose:
a Near Field Communication (NFC) tag adapted to permit the monitoring of the electrical components located within the electrical distribution equipment cabinet; 
wherein the NFC tag is mounted to the viewing panel; and
wherein the NFC tag is adapted to receive, store and transmit information related to the electrical components in the electrical distribution equipment cabinet, the information selected from the group consisting of specification information for the electrical components, temperature operating-range information for the electrical components, maintenance information for the electrical components, repair information for the electrical components, access log information for the electrical components, infrared-inspection information for the electrical components, and visual-inspection information for the electrical components.
However, Walsh discloses:
a Near Field Communication (NFC) tag (28, 40) adapted to permit the monitoring (20, 26, 24, 22) of the electrical components (4, 6) located within the electrical distribution equipment cabinet; (see fig. 1, 2; para. 0034, 0036-0039)
wherein the NFC tag is mounted to the viewing panel (front face of 8). (see fig. 1, 2; para. 0034-0036)
wherein the NFC tag is adapted to receive, store and transmit information related to the electrical components in the electrical distribution equipment cabinet, the information selected from the group consisting of specification information for the electrical components (such as functional trip settings). (see para. 0009, 0034-0036)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a NFC tag to the viewing panel of Pereira as taught by Walsh. One of ordinary skill would have been motivated to do this in order to obtain information from the electrical equipment within the cabinet to relate a status and settings of the equipment to an external communications device. (Walsh para. 0014-0015)

Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira as applied to claim 17 above, and further in view of Robinson (US 2015/0131177 A1).

Re. claims 18 and 19: Pereira fails to disclose:
wherein the radiation transmitted through the viewing panel is monitored by an infrared camera; and
wherein the radiation transmitted through the viewing panel is monitored by an ultraviolet camera.
However, Robinson discloses:
a viewing panel (384) adapted to permit the monitoring of electrical components located within an electrical distribution equipment cabinet (30); and, (See fig. 1-3; para. 0026-0028)
a retaining mechanism (392) adapted to mount the viewing panel to an opening of the electrical distribution equipment cabinet. (See fig. 1-3; para. 0026-0028)
monitoring the electrical components located within the electrical distribution equipment cabinet, wherein the viewing panel permits the transmission of radiation emitted from the electrical components (para. 0009, 0037, 0041)
wherein the radiation transmitted through the viewing panel is monitored by an infrared camera; and (see para. 0003-0004)
wherein the radiation transmitted through the viewing panel is monitored by an ultraviolet camera. (see para. 0003-0004)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use infrared camera and ultraviolet camera to monitor the radiation transmitted through the viewing window of Pereira as taught by Robinson. One of ordinary skill would have been motivated to do this in order to inspect the various electrical equipment and components within the electrical cabinet. (see Robinson para. 0003)

Re. claim 20: Pereira fails to disclose: 
altering a portion of the blanking panel, wherein the altered panel comprises a viewing pane, and wherein the viewing panel is the viewing pane.
Robinson discloses:
altering a portion of the blanking panel (200), wherein the altered panel comprises a viewing pane (300), and wherein the viewing panel is the viewing pane. (see para. 0027-0029)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a blanking panel of Pereira with a viewing window as taught by Robinson. One of ordinary skill would have been motivated to do this in order to allow for the viewing or monitoring of electrical components while retaining safety to the users. (See Robinson para. 0023)

Re. claims 21 and 22: Pereira fails to disclose:
wherein the viewing panel comprises a polymeric material that is transparent to infrared radiation.
wherein the viewing panel comprises a polymeric material that is transparent to ultraviolet radiation.
However, Robinson discloses:
wherein the viewing panel comprises a polymeric material (380) that is transparent to infrared radiation.
wherein the viewing panel comprises a polymeric material (380) that is transparent to ultraviolet radiation. (see fig. 1, 3; para. 0023-0027)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the viewing panel of Pereira with a polymeric material that is transparent to infrared and ultraviolet radiation as taught by Robinson. One of ordinary skill would have been motivated to do this in order to allow for a clear field of view for a viewing apparatus such as a camera. (Robinson para. 0004-0007)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sullivan (US 2015/0230354 A1) discloses a scanning port which allows a camera to view electrical components within a sealed housing. Bergesch (US 2011/0073726 A1) discloses a method of attaching and removing blanking plates without using tools. Craft (US 6,547,348 B2) discloses a series of attached and removable blanking plates which are used without tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 12, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835